Title: From Thomas Jefferson to John Avery, 23 January 1803
From: Jefferson, Thomas
To: Avery, John


          
            Sir
            Washington Jan. 23. 1803.
          
          General Varnum has delivered to me your letter of Nov. 20. together with the maps which the Legislature of Massachusets has been pleased to destine for me. I pray you to deliver my respectful acknolegements to them for this mark of their attention, and to accept my thanks to yourself for the trouble you have been so good as to take, as well as assurances of my respect and consideration. 
          
            Th: Jefferson
          
        